DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 06/23/2022 has been considered.
Claims 1, 7-12, and 14 have been amended.
Claims 2-4 and 15-17 are cancelled.
Claims 1 and 5-14 are allowed.
The 112(b) rejections against claims 1-14 are withdrawn because the claims are either amended or cancelled which overcome the rejections.
The 35 USC § 103 rejections against claims 1, and 5-14 are withdrawn because the amended claims overcome the rejections.
The 35 USC § 103 rejections against claims 15-17 are withdrawn because the claims are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0065588 filed on 06/03/2019.
Allowable Subject Matter
Claims 1 and 5-14 are allowed.
	The following is an examiner's statement of reasons for allowance:		Fabric (NPL U: “Hyperledger Fabric”, dated May 31, 2018, pages 1-436, downloaded from URL: https://github.com/hyperledger/fabric/tree/b769311601bd96d6f934e7de4e48168fb66b8bb6/docs/source, hereinafter Fabric) teaches blockchain technology where transactions are batched and processed and status records are recorded in a database.	Ethereum (NPL V: “Ethereum”, dated Feb 12, 2018, pages 1-760, downloaded from URL: https://github.com/Yuto-I/wiki, hereinafter Ethereum) teaches blockchain technology where a client terminal is provided with an ID of a batch transaction and index of the transaction.	Ethereum/StackExchange (NPL X: “Grouping and queuing transactions”, dated November 15, 2017, pages 1-2, downloaded from URL: https://ethereum.stackexchange.com/questions/30831/grouping-and-queuing-transactions, hereinafter StackExchange_Ethereum) teaches aggregating transactions by using a smart contract.	Furthermore, Anurag Sinha (NPL W page 2: “Batch: An API to bundle multiple RESToperations”, dated Nov 27, 2018, downloaded from the Internet on 03/15/2022, URL: https://medium.com/paypal-tech/batch-an-api-to-bundle-multiple-paypal-rest-operations-6af6006e002, hereinafter Sinha) teaches a key field indicating an association with a batch transaction and value field in which a first record is associated with a first transaction and a second record is associated with a second transaction.	However, none of the above prior arts, individually or in combination, disclose the index information on the first individual transaction is determined based on a location of the first individual record within the status record and the third individual record includes a status key derived from a combination of the identifier of the batch transaction and the index information and a status value associated with the first individual record.	Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.
Dependent claims 5-14 depending on claim 1 are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art made of record are: 
US 20170278186 A1 - bundling a trade report, clearing instructions, etc., into a cryptographic ledger, batching operation parameters include compressing transactions.
US 20170213209 A1 - transactions are data to be stored in the blockchain, batches of receive transaction into the block.  
US 20200028947 A1 - node A may submit a transaction request to the blockchain, batches of transactions by a blockchain consensus method to ensure that all nodes have consistent confirmation results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/25/2022
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162